UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                               No. 00-1474



BUSTER E. TIFFANY,

                                               Plaintiff - Appellant,

          versus


LOUIS CALDERA, Secretary of the Army, United
States Army,

                                                Defendant - Appellee.



Appeal from the United States District Court for the Eastern Dis-
trict of Virginia, at Richmond. James R. Spencer, District Judge.
(CA-99-663-3)


Submitted:   August 30, 2000              Decided:   September 6, 2000


Before WIDENER, NIEMEYER, and WILLIAMS, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Buster E. Tiffany, Appellant Pro Se. Debra Jean Prillaman, Assis-
tant United States Attorney, Richmond, Virginia, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

     Buster E. Tiffany appeals the district court’s order dismiss-

ing his civil action challenging an unfavorable decision of the

Army Decorations Board.   We have reviewed the record and the dis-

trict court’s opinion and find no reversible error.   Accordingly,

we affirm on the reasoning of the district court.   See Tiffany v.

Caldera, No. CA-99-663-3 (E.D. Va. Mar. 15, 2000).     We dispense

with oral argument because the facts and legal contentions are

adequately presented in the materials before the court and argument

would not aid the decisional process.




                                                          AFFIRMED




                                 2